Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Christopher Nelson Payne seeks to appeal the magistrate judge’s order denying his motion to appoint counsel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Payne seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Miller v. Simmons, 814 F.2d 962, 967 (4th Cir. 1987). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. DISMISSED